UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7626


TIMOTHY LAMAR WALLACE,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III, Warden of Broad River Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Kevin F. McDonald, Magistrate
Judge. (6:15-cv-02910-JMC-KFM)


Submitted:   May 6, 2016                   Decided:   May 18, 2016


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lamar Wallace, Appellant Pro Se.   Donald John Zelenka,
Senior Assistant Attorney General, Caroline M. Scrantom, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy       Lamar        Wallace    seeks        to     appeal      the    magistrate

judge’s        Roseboro *    notice    order.                This   court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain       interlocutory          and       collateral       orders,      28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                              The order Wallace

seeks     to    appeal      is   neither    a        final    order   nor    an    appealable

interlocutory or collateral order.                       Accordingly, we dismiss the

appeal for lack of jurisdiction.                      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                    DISMISSED




      *Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975)
(holding that before summary judgment is entered against a pro
se litigant, the court must notify him of his right to file
counteraffidavits or other appropriate materials, and give him a
reasonable opportunity to respond).



                                                 2